UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                            Senior Airman TIMOTHY P. WATSON
                                    United States Air Force

                                              ACM S32380

                                              15 June 2016

          Sentence adjudged 11 January 2016 by SPCM convened at Tinker Air Force
          Base, Oklahoma. Military Judge: Michael P. Dillinger (sitting alone).

          Approved Sentence: Bad-conduct discharge, confinement for 3 months, and
          reduction to E-1.

          Appellate Counsel for Appellant: Captain Annie W. Morgan.

          Appellate Counsel for the United States: Colonel Katherine E. Oler

                                                  Before

                              MITCHELL, DUBRISKE, and BROWN
                                   Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Article 66(c), UCMJ,
10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).

        Although we find no prejudice to this particular Appellant, we are compelled to
again address a number of discrepancies in the post-trial processing of this case. First, the
staff judge advocate’s recommendation (SJAR) incorrectly advised the convening
authority the maximum punishment for this special court-martial included forfeiture of
allowances. Second, the addendum to the SJAR did not specifically advise the convening
authority of her mandatory requirement to consider the SJAR and the report of result of
trial before taking action. See Rule for Courts-Martial 1107(b)(3)(A); Air Force Instruction
(AFI) 51-201, Administration of Military Justice, ¶ 9.20.1.2 (6 June 2013). The consistent
use of post-trial processing templates found in AFI 51-201 will eliminate unnecessary
errors as found here and better facilitate accurate post-trial processing.

       Finally, the addendum to the SJAR failed to address Appellant’s erroneous
statement in his clemency submission that Article 60, UCMJ, 10 U.S.C. § 860, prohibited
the convening authority from disapproving the punitive discharge adjudged in this case.
Appellant’s charged offense predated the effective date for the new Article 60, UCMJ,
provisions; thus, the convening authority retained her full clemency powers over
Appellant’s sentence. We believe it is always prudent for a staff judge advocate, as the
party solely responsible for accurately advising the convening authority, to identify and
correct erroneous statements of the law raised during post-trial processing proceedings.

       Nevertheless, no error materially prejudicial to the substantial rights of Appellant
occurred. Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court




                                             2                                  ACM S32380